       Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 1 of 10 PageID #: 86



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                           CHARLESTON DIVISION


SHAWN ABEL,

                                      Plaintiff,

v.                                                                CIVIL ACTION NO. 2:20-cv-00164

NICHE POLYMER, LLC,

                                      Defendant.



                                MEMORANDUM OPINION AND ORDER


           Before the Court is a motion to dismiss filed by Defendant Niche Polymer, LLC (“Niche

Polymer”). (ECF No. 4.) For the reasons discussed more fully herein, the motion is GRANTED.

                                                 I.       BACKGROUND

           Plaintiff Shawn Abel (“Abel”) filed this wrongful discharge action after he was terminated

from his employment with Niche Polymer. Abel was employed with Niche Polymer from July

21, 2011, until he was discharged on February 22, 2018. (ECF No. 1-1 at ¶ 4.) At the time of

his termination, Abel held the position of Junior Process Engineer/Supervisor in which he was

responsible for training new employees and operating an extruder line. (Id. ¶¶ 4–5.) While

working in this position, Abel made numerous safety-related complaints to Niche Polymer,

including members of management and shift maintenance personnel. 1 (Id. ¶ 6.)


1
    More specifically, Abel alleges that he made the following safety-related complaints:

           (a) a lack of necessary guards on cutting machinery; (b) machinery that was modified to run without
           a limit switch installed; (c) water leaking on to floors and causing slip and fall hazards; (d) high
           voltage power cords passing through wet areas; (e) the need for barricades to protect the plant’s high
     Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 2 of 10 PageID #: 87



        On February 21, 2018, Abel had been suffering from an illness, which caused him to be

unable to remain at work. (Id. ¶ 12.) At this time, Niche Polymer accused Abel of being under

the influence of drugs and ordered that he submit to a drug test. (Id.) Abel complied, but the test

results were inconclusive. (Id. ¶ 14.) Thus, Abel was ordered to submit to a second drug test.

(Id. ¶ 15.) Abel again complied and took a second test the following day. (Id. ¶ 16.) However,

when the second test was not completed within the timeframe mandated by Niche Polymer, Abel

was advised that his employment was terminated on these grounds. (Id.)

        On February 3, 2020, Abel filed a complaint in the Circuit Court of Jackson County, West

Virginia, asserting one count against Niche Polymer for retaliatory discharge in violation of a

substantial public policy of West Virginia. (ECF No. 1-1.) Abel alleges that the drug test was

pretext for his termination in retaliation for filing numerous safety complaints with Niche Polymer.

(Id. at ¶ 17.) On March 4, 2020, Niche Polymer filed a notice of removal invoking this Court’s

jurisdiction under 28 U.S.C. § 1441. (ECF No. 1.) Subsequently, Niche Polymer filed the instant

motion to dismiss on March 11, 2020. (ECF No. 4.) Plaintiff filed a timely response on March

23, 2020, (ECF No. 6), and Niche Polymer filed a timely reply on March 30, 2020, (ECF No. 7).

As such, the motion is fully briefed and ripe for adjudication.

                                           II.      LEGAL STANDARD

        In general, a pleading must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-Evans v. Md. Dep’t of



        voltage power center and/or the insufficiency of barricades that were ultimately installed around the
        power center; (f) damages and unstable wheels for fork trucks; (g) defective maintenance of fork
        trucks; (h) overflowing water tanks; (i) exposed live electrical lines; and (j) insufficient safety
        training.

(ECF No. 1-1 at ¶ 7).
                                                         2
    Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 3 of 10 PageID #: 88



Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (stating that this requirement

exists “to give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). To withstand a motion to

dismiss made pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint must plead enough

facts “to state a claim to relief that is plausible on its face.” Wikimedia Found. v. Nat’l Sec.

Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. Stated another way, the factual allegations in the complaint “must be sufficient ‘to

raise a right to relief above the speculative level.’” Woods v. City of Greensboro, 855 F.3d 639,

647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at 555). Well-pleaded factual allegations are

required; labels, conclusions, and a “formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555; see also Ms. King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

2016) (“Bare legal conclusions ‘are not entitled to the assumption of truth’ and are insufficient to

state a claim.” (quoting Iqbal, 556 U.S. at 679)).

       In evaluating the sufficiency of a complaint, the court first “identif[ies] pleadings that,

because they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. The court then “assume[s] the[] veracity” of the complaint’s “well-pleaded

factual allegations” and “determine[s] whether they plausibly give rise to an entitlement to relief.”

Id. Review of the complaint is “a context-specific task that requires [the court] to draw on its

judicial experience and common sense.” Id. “[T]o satisfy the plausibility standard, a plaintiff is

not required to plead factual allegations in great detail, but the allegations must contain sufficient


                                                  3
    Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 4 of 10 PageID #: 89



factual heft to allow a court, drawing on judicial experience and common sense, to infer more than

the mere possibility of that which is alleged.” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d

447, 452 (4th Cir. 2017) (internal quotation marks omitted).

                                        III.   DISCUSSION

       Retaliatory discharge in violation of public policy has evolved as an exception to West

Virginia’s at-will employment scheme. See Swears v. R.M. Roach & Sons, Inc., 696 S.E.2d 1, 5–

6 (W. Va. 2010) (citing Wright v. Standard Ultramarine & Color Co., 90 S.E.2d 459 (W. Va.

1955)); Feliciano v. 7–Eleven, Inc., 559 S.E.2d 713, 718 (W. Va. 2001) (“an at-will employee

serves at the will and pleasure of his or her employer and can be discharged at any time, with or

without cause.”). The West Virginia Supreme Court of Appeals first recognized this exception in

Harless v. First Nat’l Bank, 246 S.E.2d 270 (W. Va. 1978). The Harless court held that “where

the employer’s motivation for the discharge is to contravene some substantial public policy

principle, then the employer may be liable to the employee” notwithstanding the broader at-will

termination rule. Syl., id. at 271.

       To prevail on a wrongful discharge claim in contravention of a substantial public policy,

an employee must establish the following elements:

       1) That a clear public policy existed and was manifested in a state or federal
       constitution, statute or administrative regulation, or in the common law (the clarity
       element).
       2) That dismissing employees under circumstances like those involved in the
       plaintiff’s dismissal would jeopardize the public policy (the jeopardy element).
       3) The plaintiff’s dismissal was motivated by conduct related to the public policy
       (the causation element).
       4) The employer lacked overriding legitimate business justification for the
       dismissal (the overriding justification element).




                                                4
    Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 5 of 10 PageID #: 90



Herbert J. Thomas Mem’l Hosp. Ass’n v. Nutter, 795 S.E.2d 530, 541 (W. Va. 2016) (citing

Feliciano, 559 S.E.2d at 723). In this case, the parties disagree whether Abel can meet the first

prong—the existence of a clear public policy.

        The existence of a clear public policy in West Virginia “is a question of law, rather than a

question of fact for a jury.” Syl. pt. 1, Cordle v. Gen. Hugh Mercer Corp., 325 S.E.2d 111, 112

(W. Va. 1984). To identify a substantial public policy, courts look “to established precepts in [the

State’s] constitution, legislative enactments, legislatively approved regulations, and judicial

opinions.” Syl. pt. 2, Birthisel v. Tri–Cities Health Servs. Corp., 424 S.E.2d 606, 612 (W. Va.

1992). The West Virginia legislature “has the primary responsibility for translating public policy

into law”, Collins v. AAA Homebuilders, Inc., 333 S.E.2d 792, 793 (W. Va. 1985), and “[t]he

power to declare an employer’s conduct as contrary to public policy is to be exercised with

restraint.”   Washington v. Union Carbide Corp., 870 F.2d 957, 962–63 (4th Cir. 1989).

Importantly, the public policy relied upon must not only exist—it must be substantial such that it

“provide[s] specific guidance to a reasonable person.” Syl. pt. 2, Birthisel, 424 S.E.2d 607;

Feliciano, 559 S.E.2d at 718 (“to be substantial, a public policy must not just be recognizable as

such but must be so widely regarded as to be evident to employers and employees alike.”). In

other words, “[a]n employer should not be exposed to liability where a public policy standard is

too general to provide any specific guidance or is so vague that it is subject to different

interpretations.” Birthisel, 424 S.E.2d at 612.

        Here, Niche Polymer argues that Abel has failed to identify a substantial public policy

sufficient to sustain a Harless retaliatory discharge claim. In his complaint, Abel alleges that the

Safety and Welfare of Employees Act, W. Va. Code § 21-3-1, mandates a clear public policy that


                                                  5
    Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 6 of 10 PageID #: 91



protects workplace safety. (ECF No. 1-1 ¶¶ 21–22.) Section 21-3-1 provides, in pertinent part,

the following:

       Every employer shall furnish employment which shall be reasonably safe for the
       employees therein engaged and shall furnish and use safety devices and safeguards,
       and shall adopt and use methods and processes reasonably adequate to render
       employment and the place of employment safe, and shall do every other thing
       reasonably necessary to protect the life, health, safety, and welfare of such
       employees[.]

Niche Polymer contends that reference to this entire Act, rather than a specific statutory provision

therein, is insufficient because there is no West Virginia public policy that protects generalized

safety complaints.

       In support of this assertion, Niche Polymer relies on the Fourth Circuit’s decision in

Washington v. Union Carbide Corp., 870 F.2d 957, 958 (4th Cir. 1989). In Washington, the

plaintiff brought a Harless claim alleging, among other things, that he was discharged in retaliation

for filing numerous safety complaints with his employer. Id. at 958–59. The Fourth Circuit

affirmed the district court’s conclusion that West Virginia has not recognized a cause of action for

retaliatory discharge of a private sector employee for reporting safety violations to his employer.

Id. at 964; see also Putnam v. S.W. Jack Drilling Co., No. 2:07-0403, 2008 WL 11379936, at *5

(S.D. W. Va. July 30, 2008) (discussing Washington and finding that “[s]ince that decision, no

new statute or regulation has been enacted or promulgated by the West Virginia legislature that

would suggest that such is no longer the case. Nor has a body of common law developed in favor

of such a public policy.”). Though, unlike here, the plaintiff in Washington failed to identify the

source of the public policy supporting his claim, Abel’s reference to West Virginia Code § 21-3-1

does not strengthen his claim.



                                                 6
     Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 7 of 10 PageID #: 92



         In Conrad v. Council of Senior Citizens of Gilmer Cty., Inc., No. 14-1262, 2016 WL

6778918 (W. Va. Nov. 16, 2016), the West Virginia Supreme Court of Appeals had the opportunity

but declined to reach the issue of whether W. Va. Code § 21-3-1 constitutes a substantial public

policy, actionable under Harless. 2 Id. at *4. However, in a concurring opinion, Justice Loughery

and Justice Ketchum stated that this statute “epitomizes a generally governing law that is woefully

insufficient in its proscriptions and requirements so as to represent an actionable substantial public

policy.” Id. at *6 (emphasis in original). The concurrence based this conclusion, in part, on the

specificity requirement set forth in Birthisel, providing that “[a]n employer should not be exposed

to liability where a public policy standard is too general to provide any specific guidance . . . .”

Id. (citing 424 S.E.2d at 612); see also id. (emphasizing that “a Harless–based action requires more

than simply raising the [spectre] of a potentially governing law.” (citing Frohnapfel v.

ArcelorMittal USA LLC, 772 S.E.2d 350, 355 (W. Va. 2015)). Though ultimately agreeing with

the majority, the authoring justice of the concurring opinion stated that, given W. Va. Code § 21-

3-1 is “broad-based” and “aspirational”, the majority “missed an opportunity to reiterate the

specificity requirements for an actionable ‘substantial public policy[.]’” Id. at *7.

         Since Conrad, the West Virginia Supreme Court of Appeals has not addressed whether W.

Va. Code § 21-3-1 confers a substantial public policy protecting workplace safety. Further, the

Fourth Circuit has cautioned that the absence of prior case law from West Virginia courts

recognizing a statute as a substantial public policy “constitutes a settled question of law” that must

not be disturbed. See Tritle v. Crown Airways, Inc., 928 F.2d 81, 84 (4th Cir. 1990). Thus, the

Court is constrained to follow the applicable precedent and find that W. Va. Code § 21-3-1 cannot


2
  The Conrad court did not address this issue because the facts alleged did not plausibly suggest that the respondent
acted contrary to the statute.
                                                         7
    Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 8 of 10 PageID #: 93



presently support a Harless claim. See Washington, 870 F.2d at 962 (explaining that federal

courts are only permitted “to rule upon state law as it presently exists and not to surmise or suggest

its expansion.”) (citations omitted).

       Abel also argues that the West Virginia Occupational Safety and Health Act (“OSHA”),

W. Va. Code § 21-3A-1, confers a substantial public policy promoting workplace safety.

However, this Act applies only to public employers. See W. Va. Code § 21-3A-4(a) (“This article

applies to all public employers, public employees and public workplaces within the State of West

Virginia.”). The West Virginia Supreme Court of Appeals previously affirmed the dismissal of a

similar claim on the basis that West Virginia’s OSHA statute does not provide a substantial public

policy to private sector employees. See Gibson v. Shentel Cable Co., No. 12-0132, 2013 WL

500202, at *2, *6 (W. Va. Feb. 11, 2013); see also Washington, 870 F.2d at 963 (same). There is

no allegation in the complaint that Niche Polymer is a public employer nor are there facts alleged

from which the Court could infer that Niche Polymer is a public workplace. Therefore, West

Virginia’s OSHA statute cannot support Able’s Harless action.

       Additionally, Abel cites Chapter 15 of the federal Occupational Safety and Health Act, 29

U.S.C. § 651, et seq. as a basis for his Harless claim. In particular, the complaint references 29

U.S.C. § 651(b), which provides as follows:

       The Congress declares it to be its purpose and policy, through the exercise of its
       powers to regulate commerce among the several States and with foreign nations
       and to provide for the general welfare, to assure so far as possible every working
       man and woman in the Nation safe and healthful working conditions and to preserve
       our human resources . . . .




                                                  8
     Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 9 of 10 PageID #: 94



(ECF No. 1-1 at ¶¶ 23–24.) Abel argues that because West Virginia’s OSHA statute adopts the

federal OSHA standards as the minimum safety and health standards in West Virginia, see W. Va.

Code § 21-3A-7, the statutes should be construed together to apply equally to public employers.

         Notwithstanding the fact that West Virginia’s public policy is clearly in keeping with the

objectives of the federal OSHA standards, there is no question that the State’s OSHA statute

applies only to the public sector. See W. Va. Code § 21-3A-4(a). Further, Niche Polymer

correctly highlights that the West Virginia Supreme Court of Appeals has never recognized OSHA

as a source of substantial public policy, actionable under Harless. Thus, following the Fourth

Circuit’s guidance in Tritle, this Court declines to expand West Virginia law by recognizing a

theory of substantial public policy absent a clear statement from the West Virginia Supreme Court

of Appeals. 3 See 928 F.2d at 84. Accordingly, like W. Va. Code § 21-3-1, neither the federal

nor the State’s OSHA statutes can serve as a basis for Abel’s retaliatory discharge claim.

         Considering Abel has not identified a substantial public policy that was implicated in this

case, the Court need not address whether he has pled sufficient pled facts to satisfy the causation

element of a prima facie Harless claim.




3
  The Court is mindful of OSHA’s anti-retaliation provision in Section 11(c), which prohibits discrimination against
an employee who reports a safety violation. See 29 U.S.C. § 660(c)(1). The enforcement procedures of this
provision are somewhat restrictive, id. at § 660(c)(2), and the statute does not create a private right of action for an
employee who is discharged for reporting a safety violation. See Johnson v. Interstate Mgmt. Co., LLC, 849 F.3d
1093, 1097 (D.C. Cir. 2017) (“Section 11(c) does not expressly grant employees a private cause of action for retaliation
claims.”); Scarborough v. Aegis Comm’ns Group, Inc., 217 F.3d 840, at *1 (4th Cir. 2000) (unpublished table decision)
(noting, “there is no private right of action under OSHA.”). However, the statute does not on its face preclude an
employee from instituting an action to recover damages for an alleged wrongful discharge under a tort theory.
Though this anti-retaliation provision is not cited in Abel’s complaint or response brief, there is a strong argument to
be made in support of the recognition of a substantial public policy favoring an employee, such as Abel, who believes
he was discharged for reporting safety violations to his employer. Indeed, the purpose of the statute could be
frustrated if employees who were terminated for reporting violations were left without an adequate remedy. This is,
at least for now, a matter that can only be addressed by the West Virginia Legislature.
                                                           9
   Case 2:20-cv-00164 Document 12 Filed 06/22/20 Page 10 of 10 PageID #: 95



                                    IV.    CONCLUSION

       For the foregoing reasons, Niche Polymer’s Motion to Dismiss, (ECF No. 4), is

GRANTED. The Court DISMISSES this case and DIRECTS the Clerk to remove this action

from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        June 22, 2020




                                            10
